Citation Nr: 1113278	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-07 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to December 6, 2006; and greater than 30 percent beginning December 6, 2006, for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches, including under the provisions of 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a right wrist disorder, including under the provisions of 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a right knee disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 2003 to February 2005, including service in Iraq in support of Operation Iraqi Freedom from January 2004 to January 2005.  Commendations and awards include a Global War on Terrorism Expeditionary Medal and a Global War on Terrorism Service Medal.  She also had several periods of active duty for training and inactive duty for training in the U.S. Army Reserves, including periods from August to December 1985 and from July 11, 1998, to July 25, 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned a 10 percent rating effective February 24, 2005; and which denied service connection for headaches, residuals of a lightning strike (right knee disorder); carpal tunnel syndrome (right wrist disorder); and left sacroiliitis (claimed as low back disorder).  

In February 2008 the Veteran testified at a local RO hearing, and in January 2011 she testified at a Travel Board hearing in Nashville before the undersigned Veterans Law Judge regarding her claims.  Transcripts of these hearings are in the claims file.

In a June 2008 rating decision the RO increased the rating for the Veteran's service-connected PTSD from 10 percent to 30 percent effective December 6, 2006.

The issues of entitlement to service connection for headaches, a right knee disorder, a right wrist disorder, and a low back disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The Veteran's PTSD has been productive of irritability, poor concentration with some memory impairment, hypervigilance, and exaggerated startle response, with moderate social impairment and occupational impairment throughout the appeal period.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 50 percent, but no more, for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326(a), 4.3, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter dated in June 2005 on the underlying claim of service connection.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  In essence, VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable on the initial rating claim, following the grant of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The Board is satisfied that VA's duty to assist has been met.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran also testified at a local RO hearing, and before the undersigned Veterans Law Judge in a Travel Board hearing, and the transcripts of these hearings are in the claims file.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

With regard to increased rating claims, such as the PTSD claim here, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in July 2005 and May 2008.  These examinations are adequate because they are based on thorough examination, a description of the Veteran's pertinent medical history; consideration of the Veteran's subjective complaints; and a complete review of the claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify her in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claims.
Facts 

In November 2005 the Veteran was granted service connection for PTSD with an assigned rating of 10 percent, effective February 25, 2005.  The Veteran appealed the rating.  In June 2008 the RO increased the rating to 30 percent effective December 6, 2006.  The Veteran continues to appeal for a higher rating.

VA psychiatric  treatment records dating from 1998 chronicle complaints of nervousness, jitteriness, irritability, impatience, and fearfulness of storms; and describe the Veteran's affect as labile, from nervousness to tearfulness.  

In July 2005 the Veteran was accorded a C&P PTSD examination.  During the examination she cried intensely when recounting her service experience, and said that she tended to avoid conversations about her war experience.  She said that she felt unsafe out in the open, as if an attack could occur at any time, and tended to limit her time in public places.  She also reported struggling with quick agitation in public and social places.  As an example she relayed one incident where she was visiting a friend on the 4th of July, and ran into the friend's house for cover when the fireworks began, and continued to feel nervous and jumpy for hours afterwards.  She said that she had persistent feelings of being unsafe, as if she were a moving target, particularly during her job as a mail carrier, and reported some difficulty with remembering mail routes which she was normally familiar with.  Mental status examination found her to be alert and oriented to person, time, and place, with normal thought processes and judgment, no inappropriate behavior, no delusional thinking, no suicidal or homicidal thoughts, and normal memory; but affect was constricted, and mood was anxious.  Impulse control was fair, and she had panic attacks.  PTSD symptoms included acting or feeling as if the traumatic event were recurring; avoiding thoughts, feelings, and conversations associated with the trauma; markedly diminished interest or participation in significant activities; restricted range of affect (inability to  have loving feelings); irritability or outbursts of anger; and exaggerated startle response.  GAF was 65.  According to the examiner, the effects of the Veteran's PTSD on her social and occupational functioning was occasional, mild or transient decreased efficiency and productivity; frequent, moderate decreased reliability; occasional, mild or transient inability to perform work tasks; and occasional, moderate impaired work, family, and other relationships.

In January 2006 she had thoughts of suicide, and reported a lot of difficulty functioning at work.

In her February 2008 RO hearing the Veteran testified that in addition to oral medication for treatment of her PTSD symptom, she attended psychotherapy every two weeks.  

In May 2008 the Veteran was accorded another C&P PTSD examination.  During the examination she reported that she had crying spells at least three times per week since her return from Iraq.  She stated that she often returned home from work, retreated to her room, and cried; and that her spells were triggered by anything.  She reported that she was having difficulty in her marriage and on her job, and had lost interest in some pastimes, including shopping and movies.  She described her energy level and motion as low, and said that she felt tired all the time.  She also complained of poor memory and concentration, as well as inability to stay asleep, and said that she was having trouble with changes at work.  She said that she felt hopeless because she was so unhappy.  The examiner noted that the Veteran was sad and tearful throughout the interview.  Mental status examination found her to be alert and oriented to person, time, and place, with normal thought processes and judgment, no inappropriate behavior, no delusional thinking, and no suicidal or homicidal thoughts; but remote memory was mildly impaired.  PTSD symptoms included markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; a sense of a foreshortened future; difficulty falling or staying asleep; irritability; difficulty concentrating; and hypervigilance.  GAF was 55.  According to the examiner, the Veteran did not have total occupational and social impairment, but her employment was impacted by decreased concentration and increased tardiness.  

During her 2011 Board hearing the Veteran testified that she did not interact with coworkers and did not adapt well to changes on the job; that her marriage had failed due to her inability to open up about her war experiences; and that she had been approved for FMLA leave secondary to her emotional difficulties.  

Rating Principles

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the provisions of Diagnostic Code 9411, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for the next higher rating of 50 percent are occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

The criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for the highest rating of 100 percent are total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The evidence considered in determining the level of impairment from posttraumatic stress disorder is not restricted to the criteria under the General Rating Formula for Mental Disorder.  Instead, VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association, pertaining to the diagnosis of posttraumatic stress disorder.

Analysis

Throughout the appeal period the evidence reflects significant occupational and social impairment attributable to symptoms of PTSD, including markedly diminished interest or participation in significant activities; restricted range of affect (inability to have loving feelings); irritability or outbursts of anger; an exaggerated startle response; difficulty concentrating; and hypervigilance.  Although the Veteran is employed, her symptoms cause significant impairment in her occupational functioning, so much so that she has a difficult time adjusting to change, does not interact with coworkers, and often takes leave when pressures mount.  Her social functioning has also been significantly impacted, to the point of isolation from family and friends and the breakup of her marriage.  Although the 2005 examiner averred that the impact of the Veteran's PTSD on her social and occupational functioning was "occasional, mild or transient decreased efficiency and productivity" and returned a GAF of 65, the Board finds that the symptoms described by the examiner, along with those chronicled in VA treatment records, denote a more impaired level of functioning.  The Board also notes that GAF scores are not dispositive for rating purposes, but rather are useful indicators of the severity of a mental disorder, and are not determinative of the VA disability rating to be assigned.  Accordingly, when interpreted in light of the whole recorded history and reconciling the various reports into a consistent picture, including evidence of occupational and social impairment dating from 1998, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence portrays a consistent pattern of occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short-and long-term memory, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.3.

The Veteran does not, however, suffer from frequent suicidal ideation or from obsessional rituals; near-continuous panic or depression affecting her ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; or complete inability to establish and maintain effective relationships.  Accordingly, the criteria for a rating of 70 percent are not met at any time during the appeal.  

A "staged rating" is not warranted because the schedular criteria for a rating higher than 50 percent were not met at any time during the period under appellate review.  Fenderson, 12 Vet. App. 119, 126-27.

Extraschedular Consideration 

In granting the rating assigned here, the Board has considered whether the Veteran is entitled to a greater level of compensation at any time period on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed the diagnostic criteria specifically for PTSD, as discussed above, already contemplate a wide range of social and industrial indicators and psychiatric symptomatology.

The Board further observes that, even if the available schedular criteria for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Veteran has not been hospitalized secondary to PTSD.  With regard to employability, the Veteran has continued to maintain gainful employment.  Medical records show the Veteran's PTSD is productive of significant irritability, which has caused the Veteran to avoid contact with other employees.  This type of occupational impairment is already contemplated in the schedular criteria.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.

TDIU consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU [total disability rating for compensation based on individual unemployability] is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

In this case, the Veteran does not allege, and the evidence does not show, that she is unable to work.  On the contrary, the Veteran is employed; and is independent in her activities of daily living.  Accordingly, the Board finds that a claim for TDIU is not raised by the record.  




ORDER

Entitlement to an initial disability rating of 50 percent, but no more, for PTSD is granted, subject to the laws and regulations governing monetary awards.


REMAND

The Veteran reports the onset of headaches and wrist pain (neurological signs or symptoms) while in the Persian Gulf; however, review of the record reveals that the Veteran, who is a Persian Gulf War Veteran, was not provided with notice of 38 C.F.R. § 3.317 regulations.  This is significant since the Veteran's symptoms allegedly onset during her Persian Gulf War service; since there is evidence of continuity of symptomatology; and since there is no confirmed diagnosis with regard to either of these complaints.  See 38 C.F.R. § 3.317(a).  Remand for compliance with 38 C.F.R. § 19.29(b), and for consideration of these claims under the provisions of 38 C.F.R. § 3.317, is accordingly warranted.

In addition to the foregoing, the Veteran seeks service connection for low back pain, which she says commenced after jumping from a humvee, in full gear, while in the Persian Gulf;  and for constant right knee pain, which she says began after her close proximity to a lightning strike during a period of active duty for training.  Military records bear out the lightning strike in July 1998, and the humvee incident in September 1994.  

Report of Persian Gulf examination in May 2005 shows complaints of low back pain in lower left hip, chronic knee pain, and headaches.  X-rays of the lumbar spine were normal.  Physical examination found numbness on the medial side of the right knee.

The Veteran's VA active problem list includes "low back pain" and "effects of lightning."

A July 2005 C&P joints examination found mild tenderness to palpation in the region of the left sacroiliac joint; point tenderness to palpation over the medial joint line; and very mild pain of the right knee and lumbosacral spine.  Diagnoses were left sacroiliitis and probable medial meniscal tear, right knee, but an opinion as to a nexus to the events in-service was not proffered.  Inasmuch as there is evidence during a period of active duty for training of trauma to the right knee; evidence during active duty of trauma to the low back; evidence of recurrent symptomatology; and an indication that current symptomatology may be related to the events in-service, remand for a new examination with an opinion as to a nexus to service is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue notice to the Veteran, in compliance with 38 C.F.R. § 19.29(b), that informs her of the provisions of 38 C.F.R. § 3.317.

2.  Schedule the Veteran for a new C&P examination regarding her claims for service connection for a low back disorder, and for a right knee disorder secondary to lightning strike.  The claims file must be made available to, and reviewed by, the examiner.  

All indicated tests must be performed, and all findings reported in detail.  The examiner must provide an opinion as to whether it is at least as likely as not that a claimed right knee disorder, if found, and whether it is at least as likely as not that a claimed low back disorder, if found, is related to any event in service, including the incidents documented in military service records.  The opinion must include supporting rationale and must be associated with the claims file.  

3.  After the development is completed, adjudicate the issues on appeal; including, as appropriate, under the provisions of 38 C.F.R. § 3.317.  If any decision remains adverse to the Veteran, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


